Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32, 34, 36, 41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Pozder et al. (US 2005/0275017 A1).
Regarding independent claim 26: Yamazaki teaches (e.g., Figs. 15-19) an integrated circuit device structure comprising: 
a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1) comprising a source region ([0184]: 117a) and a drain region ([0184]: 117b) with a channel region therebetween ([0186]: channel 119 between the source and drain); 
a first dielectric layer ([0256]: 105b) over the first transistor; 
a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a source region and a drain region ([0166] and [0284]: source drain in layer 131) with a channel region therebetween, 
wherein the second transistor ([0174], [0254]-[0255]: Tr2) is over the first dielectric layer ([0256]: 105b); 
a second dielectric layer ([0264]: 107) over the second transistor; and 
a contact ([0162] and [0275]: 161a) coupled to the source region or the drain region (117a, 117b) of the first transistor (Tr1), 
wherein the contact comprises a metal ([0162] and [0164]: tungsten metal) having a sidewall that extends through both the first and second dielectric layers (the first and second dielectric layers 105b and 107). 
a contact comprises a metal ([0162]: 161a comprises metal, e.g., copper) in contact with the source region or the drain region of the first transistor (source 117a of transistor Tr1),
a first dielectric layer ([0126]: 105) over the first transistor ([0126]).
Yamazaki does not expressly teach 
a bonding layer over the first dielectric layer;
the second transistor is over the bonding layer;
the contact having a sidewall that extends through the thickness of the bonding layer that surrounds the contact.
Pozder teaches (Figs. 1-3) an integrated circuit device structure comprising a first transistor ([0020]: 214) comprising a first source/drain ([0020]: 217 and 219 respectively), a second transistor ([0015]: 116) comprising a second source/drain ([0017]: 132), a first dielectric ([0020]: 211) and a contact ([0029]: 305); 
Pozder further teaches  
a bonding layer ([0024]: 303) over the first dielectric layer ([0020]: 211);
the second transistor ([0015]: 116) is over the bonding layer ([0024]: 303);
a contact ([0029]: 305) comprises a metal ([0029]: 305 is a metal deposited in a hole) in contact with the source region or the drain region ([0020]: 217 or 219) of the first transistor ([0020]: 214]). 
the contact (305) having a sidewall that extends through the thickness of the bonding layer (303) that surrounds the contact (305).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the bonding layer over the first dielectric layer, the second transistor being over the bonding layer; a contact comprising a metal in contact with the source region or the drain region of the first transistor, the contact having a sidewall that extends through the thickness of the bonding layer that surrounds the contact, as taught by Pozder, for the benefit of increasing the bonding between both device substrate and thus improve device reliability by avoid problems such as delamination.
Furthermore, it would have been obvious because all the claimed elements (a bonding layer, first dielectric layer, the second transistor, a contact. ..) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 27: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
wherein the sidewall is sloped and a first width of the contact within the second dielectric layer is larger than a second width of the contact within the first dielectric layer (Yamazaki: [0162], [0162] and [0275]: contact 161a is formed with a slope having a first width of the contact 161a within the second dielectric layer larger than a second width of the contact within the first dielectric layer).
Regarding claim 28: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, 
Yamazaki as modified by Pozder does not expressly teach that 
the contact is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor and is coupled to a first of the source region or the drain region of the first transistor, and wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor.
However, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach a contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor ([0140]: 161d is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor of second transistor Tr4) and is coupled to a first of the source region or the drain region of the first transistor ([0135]-[0136]: drain 127b of first transistor Tr3), and 
wherein the integrated circuit device structure further comprises a second contact ([0140]: 161c) that passes through a second of the source region or the drain region ([0137]: 143a part of the active source region) of the second transistor (Tr4) and lands on a second of the source region or the drain region of the first transistor ([0136]: 127a of first transistor Tr3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki as modified by Sasaki, the contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor and is coupled to a first of the source region or the drain region of the first transistor, and wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor, as taught by Yamazaki for the benefit of allowing independent control of the transistors and thus increasing operation flexibility.
Regarding claim 29: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, further comprising
 Yamazaki as modified by Pozder teaches 
a semiconductor layer (Yamazaki: [0128]: 131), the bonding layer (Pozder: 303) between the semiconductor layer (Yamazaki: 161a) and the first dielectric layer (Yamazaki: 105), and
wherein the contact (Yamazaki: 161a) extends through the semiconductor layer (Yamazaki: 131)
Regarding claim 30: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
wherein the contact is on a sidewall of the source region or the drain region of the second transistor (Yamazaki: [0153]: source or drain in 131 of second transistor Tr2) and on the source region or the drain region of the first transistor (Yamazaki: source region 117a of first transistor Tr1).
Regarding claim 31: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 30, on which this claim depends,
wherein the contact extends through the source region or the drain region of the second transistor (Yamazaki: [0153]: source or drain in 131 of second transistor Tr2).
Regarding claim 32: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, 
wherein the contact is a first contact (Yamazaki: [0162] and [0275]: 161a), the first contact is coupled with the source region of the first transistor (Yamazaki: source region 117a of first transistor Tr1),
the integrated circuit device structure further comprises a second contact (Yamazaki: [0162]-[0163] and [0172]: 161b) coupled with the drain region of the first transistor (Yamazaki: [0164]: drain region 117b of first transistor Tr1), and 
the second contact extends through both the first and second dielectric layers (Yamazaki: the first and second dielectric layers 105b and 107). 
Regarding claim 34: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
Yamazaki as modified by Pozder teaches that the first transistor comprises a NMOS transistor (Pozder: [0020]: source doped to have N+ type, that is NMOS) and the second transistor comprises a PMOS transistor (Pozder: [0015]: the second transistor 116 is doped to have p-channel, that is PMOS transistor). 
Regarding claim 36: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
wherein the metal comprises at least one of copper, titanium, tantalum, aluminum, or palladium (Yamazaki: [0162]: metal layer of contact 161a comprises titanium). 
Regarding independent claim 41: Yamazaki teaches (e.g., Figs. 3-19) a method of forming an integrated circuit device structure comprising: 
forming a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1);
forming a first dielectric layer ([0256]: 105b) over the first transistor; 
affixing a semiconductor layer ([0128], [0138] and [0153]: 131) to a layer,
forming a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a channel portion of the semiconductor layer; 
forming a second dielectric layer ([0264]: 107) over the second transistor; and 
forming a contact ([0162] and [0275]: 161a) coupled with a source region or a drain region of the first transistor ([0184]: source region 117a of transistor Tr1), 
wherein the contact comprises a sidewall that extends from within the second dielectric layer (107) to within the first dielectric layer (105b),
forming an opening ([0205]: 151a/151c) that lands upon of the source or drain region of the first transistor ([0205], [0261] and [0293]; see also Fig. 6, opening 151a lands on source drain region 177a); and depositing metal into the opening ([0162]: 161a/161c).
the opening ([0205], [0261] and [0293]) with a continuous sidewall that extends through the second dielectric (107), through the semiconductor layer (131),
Yamazaki does not expressly teach
forming a bonding layer over the first dielectric layer,
affixing the second transistor to the bonding layer,
forming an opening through the thickness of the bonding layer that surrounds the contact. 
Pozder teaches (Figs. 1-3) an integrated circuit device structure comprising a first transistor ([0020]: 214) comprising a first source/drain ([0020]: 217 and 219 respectively), a second transistor ([0015]: 116) comprising a second source/drain ([0017]: 132), a first dielectric ([0020]: 211) and a contact ([0029]: 305); 
Pozder further teaches  
forming a bonding layer ([0024]: 303) over the first dielectric layer ([0020]: 211);
affixing the second transistor ([0015]: 116) to the bonding layer ([0024]: 303);
a contact ([0029]: 305) comprises a metal ([0029]: 305 is a metal deposited in a hole) in contact with the source region or the drain region ([0020]: 217 or 219) of the first transistor ([0020]: 214]), 
forming an opening through the thickness of the bonding layer ([0042]: the opening goes through the thickness of the bonding layer 303) that surrounds the contact (305). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the forming a bonding layer over the first dielectric layer, affixing the second transistor to the bonding layer, forming an opening through the thickness of the bonding layer that surrounds the contact, as taught by Pozder, for the benefit of increasing the bonding between both device substrate and thus improve device reliability by avoid problems such as delamination.
Furthermore, it would have been obvious because all the claimed elements (a bonding layer, first dielectric layer, the second transistor, a contact. ..) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 44: Yamazaki and Pozder teach the claim limitation of the method of claim 41, on which this claim depends. 
Yamazaki does not expressly teach wherein forming the contact comprises: creating an opening laterally spaced apart from a source or a drain of the second transistor; and filling the opening with metal 
However, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach a contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor ([0140]: 161d is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor of second transistor Tr4) and is coupled to a first of the source region or the drain region of the first transistor ([0135]-[0136]: drain 127b of first transistor Tr3), and filling the opening with metal (Yamazaki: [0242]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki as modified by Sasaki, the method comprising creating an opening laterally spaced apart from a source or a drain of the second transistor; and filling the opening with metal, as taught by Yamazaki for the benefit of allowing independent control of the transistors and thus increasing operation flexibility.
Regarding claim 45: Yamazaki and Pozder teach the claim limitation of the method of claim 41, on which this claim depends,
Yamazaki as modified by Podzer teaches the method further comprises forming a second contact (Yamazaki: [0130], [0140], [0162]-[0163] and [0172]: 161a/161c) in direct contact with the source region or the drain region of both the first transistor (Yamazaki: [0164]: drain region 117b of first transistor Tr1/Tr3) and the second transistor ([0135] and [0140]: Tr4), 
wherein the second contact (Yamazaki: 161c) comprises a continuous sidewall that extends through the source region or drain region of the second transistor (Yamazaki: Tr4), through the semiconductor layer (Yamazaki: 131), through the bonding layer (Podzer: [0024]-[0025]: 303) to within the first dielectric layer (Yamazaki: 105b).
Alternatively, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach 
forming a second contact ([0140]: 161c) in direct contact with a source region or a drain region of both the first transistor ([0135]-[0137]: Tr3) and the second transistor ([0140]: second transistor Tr4) and is coupled to a first of the source region or the drain region of the first transistor ([0135]-[0136]: drain 127b of first transistor Tr3), and 
wherein the integrated circuit device structure further comprises a second contact ([0140]: 161c) comprising a continuous sidewall that extends from an upper surface of the second dielectric layer (as shown in Fig. 18; [0126]: 107), through the source region or the drain region ([0137]: 143a part of the active source region) of the second transistor (as shown in Fig. 18; [0137]: Tr4), and to within the first dielectric layer ([0131]: 105)
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Pozder et al. (US 2005/0275017 A1) applied above and further in view of Gonzalez (US 2002/0119640 A1).
Regarding claim 33: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
Yamazaki does not expressly teach that the device further comprises a third contact coupled with the source region of the second transistor. 
Gonzalez teaches (e.g., Fig. 8) an integrated circuit device structure comprising a second transistor ([0040]-[0043]) comprising a second source region ([0043]: 628)
a third contact ([0041]: 654) coupled with the source region ([0043]: 628) of the second transistor ([0040]-[0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the device further comprises a third contact coupled with the source region of the second transistor, as taught by Gonzalez for the advantage of individually control the operation of upper transistor.

Claims 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Pozder et al. (US 2005/0275017 A1) applied above and further in view Kim et al. (US 2006/0246709 A1).
Regarding claim 35: Yamazaki and Pozder teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends.
Yamazaki does not expressly teach that the device further comprises
an etch stop layer between the first dielectric layer and the source or drain of the first transistor,
and wherein the first contact extends through the etch stop layer.
Kim teaches (e.g., Figs. 9-13) an integrated circuit device comprising a source drain ([0057]: 15s and 15d) of a first transistor (Fig. 13: bottom transistor) and a contact ([0058]: 53/51/47) and a first dielectric layer ([0056] and [0058]: 17).
Kim further teaches 
an etch stop layer ([0056]: 16) between the first dielectric layer ([0056] and [0058]: 17) and the source or drain of the first transistor (Fig. 13: bottom transistor),
and wherein the first contact ([0058]: 53/51/47) extends through the etch stop layer ([0056]: 16).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the an etch stop layer between the first dielectric layer and the source or drain of the first transistor,
and wherein the first contact extends through the etch stop layer, as taught by Kim, for the advantage protecting the underlaying device structure from being over etching by controlling the etch stop point and thus improve device reliability.
Regarding claim 42: Yamazaki, Gonzalez, Sasaki and Kato teach the claim limitation of the method of claim 41, on which this claim depends, forming the contact comprises: 
anisotropically etching (Yamazaki: [0180] and [0206]) an opening through the second dielectric layer and the first dielectric layer (Yamazaki: [0180] and [0206]) to expose a layer (Yamazaki: Fig. 19: layer below insulating layer 105b) over a source or a drain (Yamazaki: [0184]: source 117a) of the first transistor (Yamazaki: Tr1); 
removing the layer (Yamazaki: Fig. 19: layer below insulating layer 105b); and filling the opening with metal (Yamazaki: [0162], [0164] and [0275]: 161a includes tungsten metal).
Yamazaki as modified by Pozder does teach that the method further comprises etching to expose an etch stop layer between the first dielectric layer and the source region or drain region of the first transistor;
removing a portion of the etch stop layer exposed by the opening.
Kim teaches (e.g., Figs. 9-13) a method of forming an integrated circuit device comprising forming a source drain ([0057]: 15s and 15d) of a first transistor (Fig. 13: bottom transistor) and forming a contact ([0058]: 53/51/47) and forming a first dielectric layer ([0056] and [0058]: 17).
Kim further teaches forming an etch stop layer ([0056]: 16) between the first dielectric layer ([0056] and [0058]: 17) and the source or drain of the first transistor (Fig. 13: source drain 15s/15d of bottom transistor),
and wherein the first contact ([0058]: 53/51/47) extends through the etch stop layer ([0056]: 16).
etching to expose an etch stop layer ([0009] and [0056]: opening 222 is etched to expose etch stop layer 16; Fig. 12) between the first dielectric layer ([0056] and [0058]: 17) and the source region or drain region of the first transistor (Fig. 13: source drain 15s/15d of bottom transistor);
removing a portion of the etch stop layer exposed by the opening (Fig. 13; [[0058]: portion of etch stop layer 16 is removed to form hole 40).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yamazaki as modified by Pozder, the method of etching to expose an etch stop layer between the first dielectric layer and the source region or drain region of the first transistor; removing a portion of the etch stop layer exposed by the opening, as taught by Kim, for the advantage protecting the underlaying device structure from being over etching by controlling the etch stop point and thus improve device reliability.

Claims 37- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Pozder et al. (US 2005/0275017 A1) and Li et al. (US 2014/0264485 A1).
Regarding independent claim 37: Yamazaki teaches (e.g., Figs. 15-19; this method is linked to device Fig. 1) a system comprising:
a display subsystem ([0009]: display subsystem part of the system); 
a wireless communication interface; and 
an integrated circuit device, the integrated circuit device comprising: 
a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1) comprising a source region ([0127] and [0184]: 117a) and a drain region ([0184]: 117b) with a channel region therebetween ([0186]: channel 119 between the source and drain); 
a first dielectric layer ([0256]: 105b) over the first transistor; 
a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a source region and a drain region ([0166] and [0284]: source drain in layer 131) with a channel region therebetween (the channel of a transistor, e.g. Tr2, is inherently between the source and drain regions), 
wherein the second transistor ([0174], [0254]-[0255]: Tr2) is over the first dielectric layer ([0256]: 105b);
a second dielectric layer ([0264]: 107) over the second transistor; and 
a contact ([0162] and [0275]: 161a) coupled with the source region (117a, 117b) of the first transistor (Tr1), 
wherein the contact (161a) comprises a metal ([0162]: 161a comprises metal, e.g., copper) in contact with the source region or the drain region ([0127]: source 117a) of the first transistor (Tr1)
wherein the contact (161a) comprises a sidewall ([0162] and [0275]) that extends from an upper surface of the second dielectric layer (107) to within the first dielectric layer (105b).
Yamazaki does not expressly teach a wireless communication interface,
a bonding layer over the first dielectric layer;
the second transistor is over the bonding layer;
the contact having a sidewall that extends through the thickness of the bonding layer that surrounds the contact and to within the first dielectric layer.
Pozder teaches (Figs. 1-3) an integrated circuit device structure comprising a first transistor ([0020]: 214) comprising a first source/drain ([0020]: 217 and 219 respectively), a second transistor ([0015]: 116) comprising a second source/drain ([0017]: 132), a first dielectric ([0020]: 211) and a contact ([0029]: 305); 
Pozder further teaches  
a bonding layer ([0024]: 303) over the first dielectric layer ([0020]: 211);
the second transistor ([0015]: 116) is over the bonding layer ([0024]: 303);
a contact ([0029]: 305) comprises a metal ([0029]: 305 is a metal deposited in a hole) in contact with the source region or the drain region ([0020]: 217 or 219) of the first transistor ([0020]: 214]). 
the contact (305) having a sidewall that extends through the thickness of the bonding layer (303) that surrounds the contact (305) and to within the first dielectric layer ([0020]: 211).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the bonding layer over the first dielectric layer, the second transistor being over the bonding layer; a contact comprising a metal in contact with the source region or the drain region of the first transistor, the contact having a sidewall that extends through the thickness of the bonding layer that surrounds the contact and to within the first dielectric layer, as taught by Pozder, for the benefit of increasing the bonding between both device substrate and thus improve device reliability by avoid problems such as delamination.
Furthermore, it would have been obvious because all the claimed elements (a bonding layer, first dielectric layer, the second transistor, a contact. ..) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
However, in embodiment 7 Yamazaki teaches mobile phones ([0534]-[0536]); mobile phones have a wireless communication device and includes a wireless interface for the user.
Li teaches (e.g., Fig. 12) a system ([0086]-[0088]) comprising a display subsystem ([0088]: 1228),
Li further teaches a wireless communication interface ([0088]: the wireless controller 1240, the transceiver 1250, and the antenna 1242 represent a wireless interface that enables wireless communication by the communication device 1200).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the system device of Yamazaki, the wireless communication interface, as taught by Li, for the advantage of remotely interact with the device and communicate information to remote location for data exploitation.
Regarding claim 38: Yamazaki, Pozder and Li teach the claim limitation of the system of claim 37, on which this claim depends,
wherein the sidewall is sloped and a first width of the contact in second dielectric layer is larger than a second width of the contact in the first dielectric layer (Yamazaki: [0162], [0162] and [0275]: contact 161a is formed with a slope having a first width of the contact 161a in the second dielectric layer larger than a second width of the contact in the first dielectric layer). 
Regarding claim 39: Yamazaki, Pozder and Li teach the claim limitation of the system of claim 37, on which this claim depends,
wherein the contact is on the source region of the first transistor (Yamazaki: the contact 161a is on the source region 117a of the first transistor Tr1). 
Yamazaki as modified by Pozder does not expressly teach that 
the contact is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor, and
wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor.
However, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach a contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor ([0140]: 161d is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor of second transistor Tr4),
wherein the integrated circuit device structure further comprises a second contact ([0140]: 161c) that passes through a second of the source region or the drain region ([0137]: 143a part of the active source region) of the second transistor (Tr4) and lands on a second of the source region or the drain region of the first transistor ([0136]: 127a of first transistor Tr3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki as modified by Sasaki, the contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor and wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor, as taught by Yamazaki for the benefit of allowing independent control of the transistors and thus increasing operation flexibility.
Regarding claim 40: Yamazaki, Pozder and Li teach the claim limitation of the system of claim 37, on which this claim depends.
Yamazaki as modified by Pozder and Li teaches 
a semiconductor layer (Yamazaki: [0128]: 131), the bonding layer (Pozder: 303) between the semiconductor layer (Yamazaki: 161a) and the first dielectric layer (Yamazaki: 105), and
wherein the contact (Yamazaki: 161a) extends through the semiconductor layer (Yamazaki: 131)

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Pozder et al. (US 2005/0275017 A1) as applied above and further in view of Kanakasabapathy et al. (US 2012/0205727 A1).
Regarding claim 43: Yamazaki, Gonzalez Sasaki and Kato teach the claim limitation of the method of claim 41, on which this claim depends, wherein forming the contact comprises: 
drilling or etching an opening (Yamazaki: [0180] and [0206]: the drilling or etching is performed using an anisotropic process; the hole is in vertical direction and unidirectional) through the second dielectric layer and the first dielectric layer (Yamazaki: [0180] and [0206]) to expose a metal coupled (Yamazaki: [0164]: 118a) with a source or a drain of the first transistor (Yamazaki: [0184]: source 117a or first transistor Tr1); and filling the opening with metal (Yamazaki: [0162]-[0163]: 161a comprises metal). 
Yamazaki as modified by Pozder does not teach laser drilling an opening.
Kanakasabapathy teaches (e.g., Figs. 1-8, [0018]) a method comprising etch an opening ([0061]) using an anisotropic etching drilling process ([0061]),
Kanakasabapathy further teaches etching an opening using laser drilling ([0061]: laser drilling is disclosed as a suitable etching process).
Note: that Kanakasabapathy teaches removing an etch stop layer 60’ ([0061]-[0062] and [0070]).
It would have been obvious to laser drilling because all the claimed elements (the second dielectric layer and the first dielectric layer, the source or the drain of the first transistor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yamazaki as modified by Gonzalez, the method of laser drilling an opening, as taught by Kanakasabapathy, for the advantage of facilitating the etching of high aspect ratio trenches in a shorter time, and thus increase manufacturing throughput.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-45 have been considered but are moot because the new ground of rejection does not rely solely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (e.g., Fig. 20) reference (US 2009/0051046 A1) and Law et al. teaches (e.g., Fig. 5) reference (US 2010/0225002 A1) teach a first contact, a second contact and a third contact coupled with the source region of the second transistor, as claimed on claim 33. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826